Case: 16-10518   Date Filed: 06/29/2017   Page: 1 of 4


                                                        [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 16-10518
                       Non-Argument Calendar
                     ________________________

                 D.C. Docket No. 1:14-cv-00711-WBH



VALERIE JEAN WILLIAMS,

                                                           Plaintiff-Appellant,

                                 versus

GRADY MEMORIAL HOSPITAL,
SOUTH FULTON BEHAVIORAL HEALTH,

                                                       Defendants-Appellees.

                     ________________________

              Appeal from the United States District Court
                 for the Northern District of Georgia
                    ________________________



                            (June 29, 2017)
                 Case: 16-10518       Date Filed: 06/29/2017        Page: 2 of 4


Before MARCUS, JULIE CARNES and JILL PRYOR, Circuit Judges.

PER CURIAM:

       Valerie Jean Williams, proceeding pro se, appeals the district court’s denial

of her motion seeking reconsideration of the district court’s previous order

dismissing her complaint for lack of subject matter jurisdiction. After careful

consideration and review, we affirm the district court.

                           I.      FACTUAL BACKGROUND

       Ms. Williams originally filed a civil complaint against Grady Memorial

Hospital and South Fulton Behavioral Health arising out of their acts or omissions

as her health care providers. The district court sua sponte dismissed the complaint

for lack of subject matter jurisdiction. The court explained that there was no

diversity jurisdiction because all the parties to the action were citizens of Georgia.

And the court determined that there was no federal question jurisdiction because

Ms. Williams failed to allege facts that would give rise to a civil rights claim or

any other federal claim. 1

       Ms. Williams appealed the district court’s decision. We dismissed the

appeal for want of prosecution after she failed to pay the filing fee. Shortly after

the appeal was dismissed, Ms. Williams filed a motion in the district court seeking

       1
         The district court further noted that Ms. Williams’s factual allegations could potentially
support state law claims for malpractice and assault. But the court explained that it lacked
subject matter jurisdiction to consider such claims and suggested that Ms. Williams pursue any
such claims in state court.
                                                 2
                 Case: 16-10518       Date Filed: 06/29/2017       Page: 3 of 4


to reopen her case. In her motion, Ms. Williams argued that the statute of

limitations had not expired, identifying when she had alerted various state and

federal agencies to her claims. But she did not address why the district court had

subject matter jurisdiction. The district court denied the motion to reopen, again

explaining that it lacked subject matter jurisdiction to hear her case. This is Ms.

Wiliams’s appeal of the denial of her motion to reopen.

                            II.     STANDARD OF REVIEW

       We review the denial of a motion seeking relief from a final judgment, order

or proceeding under Federal Rule of Civil Procedure 60(b) for abuse of discretion. 2

Am. Bankers Ins. Co. of Fla. v. Nw. Nat’l Ins. Co., 198 F.3d 1332, 1338 (11th Cir.

1999).

                                  III.    LEGAL ANALYSIS

       Rule 60(b) provides that a party may be relieved from a judgment due

to: (1) mistake, inadvertence, surprise, or excusable neglect; (2) newly discovered

evidence that could not have been discovered earlier with reasonable diligence; (3)

fraud, misrepresentation, or other misconduct of an adverse party; (4) a void

judgment; (5) a judgment that has been satisfied, released, discharged, reversed, or

vacated; or (6) any other reason justifying relief from the operation of the
       2
         Although Ms. Williams labeled her motion as a motion to reopen, we construe it as a
Rule 60(b) motion because she sought relief from the district court’s final judgment. See Smith
v. U.S. Parole Comm’n, 721 F.2d 346, 348 (11th Cir. 1983) (recognizing that courts are not
bound by labels that parties give their post-trial motions and should instead look to the motions’
substance).
                                                 3
                Case: 16-10518   Date Filed: 06/29/2017   Page: 4 of 4


judgment. Fed. R. Civ. P. 60(b). The purpose of a Rule 60(b) motion is to give the

district court an opportunity to “correct obvious errors or injustices and so perhaps

obviate the laborious process of appeal.” Carter ex rel. Carter v. United States,

780 F.2d 925, 928 (11th Cir. 1986) (internal quotation marks omitted). Relief

under Rule 60(b) is an “extraordinary remedy which may be invoked only upon a

showing of exceptional circumstances.” Crapp v. City of Miami Beach, 242 F.3d
1017, 1020 (11th Cir. 2001) (internal quotation marks omitted). The district court

previously determined that it lacked subject matter jurisdiction because there was

neither diversity nor federal question jurisdiction. In her motion, Ms. Williams did

not address subject matter jurisdiction. The district court therefore did not abuse

its discretion in denying Ms. Williams’s motion to reopen, construed as a Rule

60(b) motion.

                                 IV.   CONCLUSION

      For the reasons set forth above, we affirm the district court’s denial of Ms.

Williams’s motion to reopen.

      AFFIRMED.




                                          4